                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION-DETROIT


 IN RE:                                                          CHAPTER 13
                                                                 CASE NO. 19-44553
 DOUGLAS S. HAUSER                                               JUDGE THOMAS J. TUCKER

                     Debtor,
 ___________________________________/


                                    ORDER CONFIRMING PLAN

          The Debtor's Chapter 13 plan was duly served on all parties in interest. A hearing on
confirmation of the plan was held after due notice to parties in interest. Objections, if any, have been
resolved. The Court hereby finds that each of the requirements for confirmation of a Chapter 13
plan pursuant to 11 U.S.C. §1325(a) are met.
          Therefore, IT IS HEREBY ORDERED that the Debtor's Chapter 13 plan, as last modified, if
at all, is confirmed.
          IT IS FURTHER ORDERED that the claim of Wolfson Bolton PLLC, attorney for the
Debtor, for the allowance of compensation and reimbursement of expenses is allowed in the total
amount of $ Fees and Expenses by Application in fees and $Fees and Expenses by Application in
expenses, and that the portion of such claim which has not already been paid, to-wit: $ Fees and
Expenses by Application shall be paid by the Trustee as an administrative expense of this case.
          IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all
property of the Debtor and this estate as required by law and contract.
          All filed claims to which an objection has not been filed are deemed allowed pursuant to 11
U.S.C. §502(a), and the Trustee is therefore ORDERED to make distributions on these claims
pursuant to the terms of the Chapter 13 plan, as well as all fees due the Clerk pursuant to statute.
          IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]
 The Debtor shall remit _____% of all tax refunds received or entitled to after commencement of
    the case and shall not alter any withholding deductions/exemptions without Court approval.
 The Debtor's Plan shall continue for no less than ________ months.
 Creditors rights to object to the last filed Modified Plan are preserved until_________________.
 Debtor agrees to execute quitclaim deed regarding the former marital home to Creditor Hannah
V. Hauser, in accordance with Stipulated Order regarding same, entered October 10, 2019, Docket
No. 34.
 Creditor Hannah V. Hauser shall be paid as a Class 7.1 unsecured priority creditor in the amount
of $2,000.00 with regard to Claim 10 filed on June 4, 2019.
 Creditor Hannah V. Hauser shall be paid as a Class 9 general unsecured creditor with regard to
Claims 11, 12, and 13, filed on June 5, 2019, and further amended on August 19, 2019.
 Plan payments shall increase to $266.00 bi-weekly effective upon October 10, 2019.
 Plan payments shall increase to $408.00 bi-weekly effective August 1, 2023, upon maturation
and full repayment of the loan owing to Volkswagen Credit.




   19-44553-tjt     Doc 37      Filed 10/16/19      Entered 10/16/19 06:59:16         Page 1 of 2
{
0
0
0
8
8
2
2
2
.
D
O
C
X
              }
 Class 9 general unsecured creditors shall receive no less than $4,000.00.




APPROVED:                          OBJECTIONS WITHDRAWN:            APPROVED:


_/s/ Tammy L. Terry________ /s/Barbara L. Yockey (with permission) /s/ Michelle H. Bass
TAMMY L. TERRY                  BARBARA L. YOCKEY (P36218) MICHELLE H. BASS (P71358)
CHAPTER 13 TRUSTEE              Attorney for Creditor            ATTORNEY FOR DEBTOR
535 Griswold St.                208 E. Third Street              Wolfson Bolton PLLC
Suite 2100                      Imlay City, MI 48444             3150 Livernois, Suite 275
Detroit, MI 48226               (810) 721-7373                   Troy, MI 48083
(313)-967-9857                  byockey@barbarayockeylaw.com (248) 247-7070
                                                                 mbass@wolfsonbolton.com


Signed on October 16, 2019




   19-44553-tjt    Doc 37     Filed 10/16/19     Entered 10/16/19 06:59:16      Page 2 of 2
{
0
0
0
8
8
2
2
2
.
D
O
C
X
             }
